ON MOTION
ORDER
Stephan D. Evans moves to reinstate his petition, which was dismissed for failure to file an appendix in accordance with this court’s rules. The United States Postal Service responds.
Upon consideration thereof,
It is Ordered That:
(1) The motion is granted. The mandate is recalled, the dismissal order is vacated, and the petition is reinstated.
(2) The USPS is directed to promptly re-serve Evans with its response brief.
(3) Evans’ reply brief is due within 14 days of the date of service of USPS’s responsive brief. Evans shall file the appendix within seven days of the date of filing of his reply brief.